Title: To George Washington from Major General William Heath, 13 October 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Octr 13th 1776

I would have wrote your Excellency Earlier this morning, But have waited to have Intelligence from the Two Regiments near frogs Point, which I have but Just Received, a Large number of vessells, Ships, Brigs, Schooners, Sloops Lighters &c. Saild through Hell gate yesterday afternoon, and Came to anchor last night off Frogs Point, where they still remain, during the night, Lanthorns were Lighted and hung out at their Yard Arms which made a very Extraordinary Appearance, There has been no movement this morning, but all Still & Quiet both at Frogs Point, and Morrisania and but few Troops have been Seen at frogs Point[.] whether, this Manœuvre is a Fient or not is yet Uncertain, I Beleive our Readiness to meet them yesterday at

the Bridge & Pass over the Marsh has Disopointed them, a Small work has been Thrown up at each of the before mentioned Posts—I shall order a Reinforcement to Support those Posts—every Occurrunce worthy of notice shall be Immediately Transmitted to Your Excellency. I have the Honor to be with great respect your Excellency’s most Huble Servt

W. Heath

